UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8003


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CURTIS ANTONIO REESE,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:03-cr-00729-CMC-1)


Submitted:   February 18, 2009            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Antonio Reese, Appellant Pro Se.    Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Curtis      Antonio   Reese       appeals    the    district    court’s

order denying Reese’s 18 U.S.C. § 3582(c)(2) (2006) motion.                       We

have     reviewed    the    record   and        find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Reese, No. 3:03-cr-00729-CMC-1 (D.S.C.

Oct. 6, 2009).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court    and   argument       would    not   aid   the   decisional

process.

                                                                            AFFIRMED




                                          2